Citation Nr: 0028655	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran's many periods of active duty encompassing more 
than 22 years of service terminated in December 1969.

The claims file contains a report of a rating decision dated 
in May 1996 wherein entitlement to service connection for a 
disorder claimed as loss of feeling, hot or cold feet was 
denied as not well grounded.

The current appeal arose from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The RO determined that the 
claim of entitlement to service connection for peripheral 
neuropathy, frostbite, previously claimed as a disorder 
manifested by loss of feeling, hot or cold feet was not well 
grounded.

In February 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The Hearing Officer affirmed the determination previously 
entered in July 1997.

In September 1997 the RO denied entitlement to service 
connection for glaucoma.  The RO also granted entitlement to 
service connection for residuals of adenocarcinoma of the 
prostate with assignment of a 20 percent evaluation effective 
November 7, 1996, and for impotence with assignment of a 
noncompensable evaluation, effective September 7, 1996.  The 
RO also granted entitlement to special monthly compensation 
for loss of use of a creative organ effective November 7, 
1996.  The veteran did not file a notice of disagreement with 
the foregoing determination; accordingly, such claims are not 
considered part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
peripheral neuropathy is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
frostbite is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
frostbite is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for any evidence or 
findings of peripheral neuropathy or frostbite.

The veteran's personnel records and record of service (DD-
214) show his decorations include a Combat Infantryman Badge.

A January 1993 private general medical examination report 
shows the neurological phase of the examination was normal 
without focal findings.  



Private treatment reports associated with the claims file 
include a December 1993 report of examination showing there 
was recorded a two to three year history of paresthesias, 
tingling and numbness involving the lower extremities, with a 
diagnosis of peripheral neuropathy of unclear etiology, but 
with referenced improvement in symptoms with Vitamin B-12 and 
multi-vitamin therapy.  The diagnosis was repeated in later 
dated medical documentation.

A February 1997 VA general medical examination report 
concluded in a pertinent diagnosis of history of peripheral 
neuropathy secondary to nutritional deficits, currently 
replaced with Vitamin B-12 and folic acid.

The veteran provided oral testimony before a Hearing Officer 
at the RO in February 1997, a transcript of which has been 
associated with the claims file.  He testified as to having 
been treated for peripheral neuropathy and frostbite in 
service.  It was his understanding that enchondroma of the 
right great for which he received treatment in service, and 
for which service connection has been granted, was 
misdiagnosed in service and actually was frostbite.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).



The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).



Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

When al the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claims of entitlement to service connection 
for peripheral neuropathy and frostbite must be denied as not 
well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current identity.  See 
Caluza, supra.

There is no evidence of record establishing that the veteran 
is suffering from a frostbite disability.  There are neither 
service nor post service medical records documenting evidence 
or findings of frostbite.  Because the veteran has failed to 
establish proof of a current diagnosis or disability of 
frostbite, the Board finds that his claim of entitlement to 
service connection must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that 
veteran was not entitled to service connection where there 
was a total lack of evidence of any hypertension existing 
since service).

The record show that the veteran has a current peripheral 
neuropathy disability.  However, he has failed to provide 
medical evidence of a nexus between his current peripheral 
neuropathy and military service.  There are no documented 
medical opinions or other competent evidence of record 
linking the veteran's current peripheral neuropathy 
disability to military service.

In addition, despite the veteran's contentions that he did in 
fact have peripheral neuropathy in service, there is no 
evidence that any chronic disease was shown in service or 
during an applicable presumption period.  

Nor is there medical evidence of a relationship between the 
veteran's current peripheral neuropathy and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claims.  He has argued that his service 
documented treatment for enchondroma of the right great toe 
was in fact a misdiagnosis for frostbite, and that his 
peripheral neuropathy is related to his period of service.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has frostbite or whether his peripheral 
neuropathy is related to service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Enchondroma of the right great toe reported in service was 
diagnosed by competent medical personnel and such disorder 
has been service-connected.  Frostbite on the other hand has 
not been shown by the evidence of record which, in addition 
to the service medical records, consists of a substantial 
quantity of VA and non-VA medical documentation.  

As for peripheral neuropathy, such disorder was reported no 
earlier than 1993 and has been attributed to a vitamin 
deficiency, not to service which terminated so many years 
earlier.  The veteran is clearly making assertions which are 
beyond his competence to make.  Espiritu, supra.
The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board notes that the veteran's representative contends 
that frostbite and peripheral neuropathy were incurred as the 
result of combat, thereby directing the Board's attention to 
the fact that the veteran has combat experience.  The Board 
does not dispute the fact that the veteran is a combat 
veteran. As the Board reported earlier, he is a recipient of 
the Combat Infantryman Badge.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(d) (2000) (emphasis added).

The Board notes that Section 1154(b) pertains to proof of 
incurrence or aggravation of a disease, not to whether the 
veteran has a present disability or whether that present 
disability is linked to service.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service to succeed on the merits of a 
claim); see also Clyburn v. West, 12 Vet. App. 296, 303 
(1999).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of frostbite, and has not 
presented evidence of a nexus between his peripheral 
neuropathy and service.  Consequently, the Board concludes 
that the veteran's claims of entitlement to service 
connection for frostbite and peripheral neuropathy are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for frostbite and peripheral neuropathy are not well 
grounded, the doctrine of reasonable doubt has no application 
to his claims.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for peripheral neuropathy, 
the appeal is denied.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for frostbite, the appeal 
is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

